Broyles, C. J.
1. The ground of the motion for a now trial, complaining of the failure of the court to instruct the jury upon the law of circumstantial evidence, is disapproved by the trial court, and therefore can not be considered by this court.
2. The other alleged errors, both of commission and of omission, in the charge of the court, when considered' in the light of the charge as a whole and the facts of the ease, show no cause for a reversal of the judgment.
3. The evidence authorized the verdict, and the refusal to grant a new trial was not error. Judgment affirmed.

Luke and Bloodworth, JJ., eonewr.